Title: James Madison to Henry A. S. Dearborn, 13 February 1833
From: Madison, James
To: Dearborn, Henry A. S.


                        
                            
                                
                            
                            
                                
                                    Montpr
                                
                                Feby. 13. 1833
                            
                        
                        J. Madison has received the Copy of the Speech of Genl. Dearborn kindly forwarded by him. His ability has done
                            ample justice to the subject as viewed by him, and his partiality much beyond justice to the deserts of his friend
                        
                            
                                
                            
                        
                    